Citation Nr: 1727348	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a digestive tract disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to May 2005.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In regards to the digestive tract disorder, the Veteran has not had a VA examination. The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C. § 5103A(d), VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Element one of McLendon is shown, as the Veteran has private medical records stating the Veteran has repeated symptoms of abdominal pain with vomiting, possibly related to IBS.  See, e.g., private treatment documents dated January 2007; see also Veteran's wife's May 2017 lay statement (reporting current IBS diagnosis and off-and-on symptoms).  

Element two of McLendon is shown.  In the Veteran's April 2005 Report of Medical History, the Veteran reported a history of "pains in stomach and trouble breathing.  Went to emergency room in Wurzburg.  Problems have come and gone since" and an additional comment of "abdominal pain."  There were other service treatment records in April 2000 and October 1998 for vomiting, nausea, and stomach pain.  An August 2002 service treatment record reported the Veteran had acute gastroenteritis and vomiting.  The Veteran also reported he underwent emergency hospitalization in March 2005, shortly after he returned from Iraq.  See Veteran's August 2013 Statement in Support of Claim.  The Veteran's wife reported a hospitalization in March 2000 for "severe stomach pains and chest pains." 

Element three of McLendon is also shown, as the Veteran had repeated private treatment for symptoms similar to those described above in October 2006, January 2007, and July 2007.  There are lay statements regarding "stomach problems" from both the Veteran's wife and the Veteran himself reporting problems extending back to service in 2004 or 2005.  See, e.g. August 2009 Veteran's wife Statement in Support of Claim; Veteran's Statement in Support of Claim August 2013.  These lay statements and repeated treatments establish an indication of association with service.  

There is insufficient medical evidence to make a decision on the claim, a VA examination and opinion is necessary.

In regards to the Veteran's spine, the examiner in the December 2009 VA opinion for the Veteran's spine stated that the Veteran "had no injury during his time in service."  The Veteran had a back injury in service noted in 1998, reported as a sharp pain in left side and back caused by some type of car accident.  This treatment document was not referenced in the December 2009 VA opinion.  Therefore, a remand is appropriate for an addendum opinion.  

Additionally, in August 2013, the Veteran submitted a statement in support of claim in which he stated he has a "medical document" from his primary care doctor stating that his "back injury is chronic and service connected."  Several documents regarding the stomach were submitted at the same time as this statement, but a medical document described in the August 2013 statement has not been submitted.  Therefore, there may be outstanding medical records, including a possible nexus opinion, relevant to the claim for a back condition that should be obtained.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical examination and opinion regarding the Veteran's digestive tract.  The examiner should identify all diagnoses/pathology  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is caused or aggravated by service.  The examiner should consider all lay statements submitted and 

2.  Request an addendum opinion or examination, as found necessary.  The examiner after he or she considers the evidence of record, must provide an opinion whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disability is caused or aggravated by service.  The examiner should consider service treatment records reporting a back injury in service, for example, the 1998 report regarding a back injury.

3.  Obtain any outstanding and relevant private and VA medical records, including assisting the Veteran in identifying any medical documents or opinions outstanding regarding his back injury, including the medical document outlined in the August 2013 statement in support of claim, and obtaining any appropriate waiver for such documents.

4.  Undertake any additional development necessary and readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







